Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1,2,21-24  are Allowed. 
Claims 3-20 are cancelled.
Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,
Regarding Claim 1,
 A computer-implemented method for use with a trained neural network including a scene detection machine learning model and with a video made up of a plurality of shots, the method comprising: receiving, a plurality of feature vectors corresponding to video components of a video presentation; applying -a scene detection model of the trained neural network to the plurality of feature vectors to obtain with each output feature vector respectively corresponding to a shot of the video presentation; applying deterministic optimization formulations of an optimal sequence grouping algorithm to the output feature vectors to solve for a video scene detection scheme that divides the plurality of shots into a plurality of scenes, with each scene including one, or more, shots of the plurality of shots of the video presentation; and further training, by one or more processors, the trained neural network based, at least in part, on the video scene detection scheme. 


Regarding Claim 21,
 A computer-implemented method for use with a trained neural network including a scene detection machine learning model and with a video made up of a plurality of shots, the method comprising: receiving a plurality of feature vectors corresponding to audio components of a video presentation; applying the scene detection model of the trained neural network to the plurality of feature vectors to obtain a plurality of output feature vectors, with each output feature vector respectively corresponding to a shot of the video presentation; applying deterministic optimization formulations of an optimal sequence grouping algorithm to the output feature vectors to solve for a video scene detection scheme that divides the plurality of shots into a plurality of scenes, with each scene including one, or more, shots of the plurality of shots of the video presentation; and further training, by one or more processors, the trained neural network based, at least in part, on the video scene detection scheme.  

Regarding Claim 23,
 A computer-implemented method for use with a trained neural network including a scene detection machine learning model and with a video made up of a plurality of shots, the method comprising: receiving a plurality of feature vectors corresponding to video components and audio components of a video presentation; applying the scene detection model of the trained neural network to the plurality of feature vectors to obtain a plurality of output feature vectors, with each output feature vector respectively corresponding to a shot of the video presentation; applying deterministic optimization formulations of an optimal sequence grouping algorithm to the output feature vectors to solve for a video scene detection scheme that divides the plurality of shots into a plurality of scenes, with each scene including one, or more, shots of the plurality of shots of the video presentation; and further training, by one or more processors, the trained neural network based, at least in part, on the video scene detection scheme.  


Regarding Claim 1 : Claim 1 is  rejected over prior art Smith et al. (USPUB 20190042900) in view of Dong Xu (NPL DOC: “ Video Event Recognition Using Kernel Methods with Multilevel Temporal Alignment,” 30 May 2008, IEEE TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 30, NO. 11, NOVEMBER 2008, Pages 1985-1995)  teaches   A computer-implemented method for use with a trained neural network including a scene detection machine learning model and with a video made up of a plurality of shots, the method comprising: receiving, a plurality of feature vectors corresponding to video components of a video presentation; applying -a scene detection model of the trained neural network to the plurality of feature vectors to obtain" with each output feature vector respectively corresponding to a shot of the video presentation; applying deterministic optimization formulations of an optimal sequence grouping algorithm to the output feature vectors to solve for a video scene detection scheme that divides the plurality of shots into a plurality of scenes, with each scene including one, or more, shots of the plurality of shots of the video presentation; and further training, by one or more processors, the trained neural network based, at least in part, on the video scene detection scheme.”

Regarding Claim 21 : Claim 21 is  rejected over prior art Smith et al. (USPUB 20190042900) in view of Dong Xu (NPL DOC: “ Video Event Recognition Using Kernel Methods with Multilevel Temporal Alignment,” 30 May 2008, IEEE TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 30, NO. 11, NOVEMBER 2008, Pages 1985-1995)  teaches   A computer-implemented method for use with a trained neural network including a scene detection machine learning model and with a video made up of a plurality of shots, the method comprising: receiving a plurality of feature vectors corresponding to audio components of a video presentation; applying the scene detection model of the trained neural network to the plurality of feature vectors to obtain a plurality of output feature vectors, respectively (detailed rejection of the claim mentioned within Office Action dated 06/09/2022)  and  the new claim 21  on 06/21/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 21 " with each output feature vector respectively corresponding to a shot of the video presentation; applying deterministic optimization formulations of an optimal sequence grouping algorithm to the output feature vectors to solve for a video scene detection scheme that divides the plurality of shots into a plurality of scenes, with each scene including one, or more, shots of the plurality of shots of the video presentation; and further training, by one or more processors, the trained neural network based, at least in part, on the video scene detection scheme.”

Regarding Claim 23 : Claim 23 is  rejected over prior art Smith et al. (USPUB 20190042900) in view of Dong Xu (NPL DOC: “ Video Event Recognition Using Kernel Methods with Multilevel Temporal Alignment,” 30 May 2008, IEEE TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 30, NO. 11, NOVEMBER 2008, Pages 1985-1995)  teaches   A computer-implemented method for use with a trained neural network including a scene detection machine learning model and with a video made up of a plurality of shots, the method comprising: receiving a plurality of feature vectors corresponding to video components and audio components of a video presentation; applying the scene detection model of the trained neural network to the plurality of feature vectors to obtain a plurality of output feature vectors, respectively (detailed rejection of the claim mentioned within Office Action dated 06/09/2022)  and  the new claim 23 on 06/21/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 23 " with each output feature vector respectively corresponding to a shot of the video presentation; applying deterministic optimization formulations of an optimal sequence grouping algorithm to the output feature vectors to solve for a video scene detection scheme that divides the plurality of shots into a plurality of scenes, with each scene including one, or more, shots of the plurality of shots of the video presentation; and further training, by one or more processors, the trained neural network based, at least in part, on the video scene detection scheme.”

2.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637